        Case 4:21-cv-00084-WTM-CLR Document 19 Filed 05/27/21 Page 1 of 1



                  IN THE UNITED     STATES DISTRICT COURT       FOR
                          THE SOUTHERN DISTRICT OF GEORGIA
                                 SAVANNAH DIVISION


VIDA Y ESTILO CORP. and TM V&E
LLC,

       Plaintiffs,

V.                                                  CASE NO. CV421-084


EL OH MEXICO! BAR & GRILL INC.,
f/k/a OH! Mexico Bar and Grill
Inc.; LILIANA P. VAZQUEZ PACHECO;
MOISES VERA; and MOISES VERA,
JR.;


       Defendants.




                                       ORDER


       Before the Court is the parties' Stipulation of Dismissal With

Prejudice.    (Doc.   18.) Pursuant to        Federal   Rule   of Civil    Procedure

41(a)(1)(A)(ii),      a    plaintiff    may   dismiss   an   action   by   filing   "a

stipulation   of dismissal signed         by all parties       who   have appeared."

Accordingly, the parties' request (Doc. 18) is GRANTED and this action

is DISMISSED WITH PREJUDICE. Each party shall bear its own costs and

attorneys' fees. The Clerk of Court is DIRECTED to close this case.

       SO ORDERED this ^7^day of May 2021.




                                       WILLIAM T. MOORE, JR.
                                       UNITED STATES DISTRICT    COURT
                                       SOUTHERN   DISTRICT OF GEORGIA
